Citation Nr: 0630445	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for a various diagnosed 
psychiatric disorder, including depressive and generalized 
anxiety disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1958 to June 1960.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2005, the 
veteran testified before a Decision Review Officer (DRO) and 
in August 2006, he testified at a Video Conference hearing 
before the Board member below; transcripts of both hearings 
are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran originally filed a claim for service connection 
for posttraumatic stress disorder (PTSD).  Since then, he has 
indicated that he mischaracterized his condition and appeared 
to restate his disorder as that of depression and anxiety 
(see July 2003 NOD).  The medical record shows that PTSD has 
not been diagnosed and there is no confirmation of a stressor 
event(s) in service to allow for service connection for PTSD.  
The Board notes, however, that the diagnosis of a depressive 
disorder and a generalized anxiety disorder appears to be 
fairly well established in the medical records.  In order to 
establish service connection, the veteran needs competent 
evidence of a nexus between his psychiatric disability and 
service.  A January 2004 VA examination included a diagnosis 
of depressive disorder, but did not indicate whether such was 
related to service.  As a result the file was sent for 
review, and in June 2004 a reviewer indicated that it would 
be difficult, if not impossible, to establish a causative 
link between the veteran's in service personality disorder 
and his current depressive disorder.  However, he then 
indicated that the "depressive disorder is as least as 
likely as not [] caused by or a result of passive aggressive 
personality permanently worsened by active duty service."  
As the suggested relationship appears to be based on 
speculation, the Board finds that a new VA examination is 
indicated after a more complete record is obtained.

It appears that pertinent medical records remain outstanding.  
At his August 2006, Video Conference hearing, the veteran 
indicated that he had recently received relevant medical 
treatment at an Army Medical Hospital in El Paso and had an 
appointment scheduled with a psychiatrist in October 2006 at 
the El Paso VA outpatient clinic.  Since VA records are 
constructively of record (and may have bearing on the 
veteran's claim), they must be secured.  The veteran 
indicated that in May or June 1960, he received relevant 
treatment at the Anderson Air Force Base Hospital in Guam and 
his personnel file reflected treatment at Sheppard Air Force 
Base Hospital in May 1960.  However, such records have not 
been associated with the claim file nor does it appear that 
an attempt has been made to secure them. 

The RO/AMC should ensure that the veteran has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for 
psychiatric disability.  Complete records 
(those not already secured) of such 
treatment should be obtained from all 
sources identified.  Specifically included 
in this development should be all records 
(not already secured) of psychiatric 
evaluations or treatment afforded the 
veteran at the El Paso Army Hospital and 
VA Outpatient Clinic.  

3.  An attempt should be made to obtain 
complete service medical records and 
service personnel records (if not already 
secured).  Specifically included in this 
development should be all records of 
relevant treatment from Anderson Air Force 
Base Hospital (from May to June 1960) and 
Sheppard Air Force Base Hospital (in May 
1960).  If any records are unavailable, 
then it should so be noted in the claim 
file. 

4.  The veteran should then be examined by 
a psychiatrist to ascertain the nature and 
likely etiology of his psychiatric 
disability(ies), including depressive and 
generalized anxiety disorders.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically opine whether 
it is at least likely as not that any 
current psychiatric disorder had its onset 
in or is otherwise related to the 
veteran's military service.  The examiner 
should explain the rationale for any 
opinion given.

5.  The claim should then be 
readjudicated.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


